Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 1 of 22




        Exhibit 7
Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 2 of 22
Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 3 of 22
Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 4 of 22
Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 5 of 22
Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 6 of 22
             Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 7 of 22
                                                                                          U.S. Citizenship and Immigration Services
                                                                                          Washington, DC 20529-2100




April 9, 2009                                                                              HQRAIO 120/12a


Memorandum
TO:              All USCIS Service Centers

FROM:            Joseph E. Langlois /s/
                 Chief, Asylum Division

                 Barbara Velarde /s/
                 Chief, Office of Service Center Operations

SUBJECT: Statutory Change Affecting Service Center Operations’ Procedures for Accepting
         Forms I-589 Filed by Unaccompanied Alien Children

       I.       Purpose

This memorandum provides notification and guidance to the USCIS Service Centers on the
handling of I-589 applications for asylum filed under the “initial jurisdiction” provision of the
William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (TVPRA).
The TVPRA, Public Law 110-457, was signed into law on December 23, 2008. The initial
jurisdiction provision becomes effective 90 days thereafter on March 23, 2009.

       II.      Background

The TVPRA makes a number of changes that affect unaccompanied alien children (UACs) 1 who
file for asylum. Among the statutory changes, section 235(d)(7)(B) of the TVPRA provides
asylum officers with “initial jurisdiction over any asylum application filed by” a UAC. This
means that UACs will have an opportunity to file for asylum with USCIS, even if the UAC has
been issued a Notice to Appear. This initial jurisdiction provision is effective on March 23,

1
    As defined at 6 U.S.C. § 279(g)(2), an unaccompanied alien child means:
      a child who—
           (A) has no lawful immigration status in the United States;
           (B) has not attained 18 years of age; and
           (C) with respect to whom—
                    (i) there is no parent or legal guardian in the United States; or
                    (ii) no parent or legal guardian in the United States is available to provide care and
                          physical custody.
        Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 8 of 22
Statutory Change Affecting Service Center Operations’ Procedures for Accepting Forms I-589
Filed by Unaccompanied Alien Children
Page 2

2009. It applies to all UACs who file for asylum on or after March 23, 2009, as well as to the
asylum claims filed by UACs with pending proceedings in Immigration Court or cases on appeal
to the Board of Immigration Appeals or in federal court as of December 23, 2008 (see attached
USCIS Update and USCIS Questions and Answers for more information).

UACs apprehended by Customs and Border Protection (CBP), Immigration and Customs
Enforcement (ICE), or another federal entity must be placed into the custody of the Office of
Refugee Resettlement (ORR) within the U.S. Department of Health and Human Services within
48 or 72 hours. See TVPRA §§ 235(a)(4); 235(b)(3). Those UACs are generally issued a Notice
to Appear before an Immigration Judge of the U.S. Department of Justice for removal
proceedings under section 240 of the Immigration and Nationality Act. During removal
proceedings, a UAC may request asylum. Until the TVPRA’s initial jurisdiction provision went
into effect, such UACs filed their I-589 applications for asylum with the Immigration Court in
removal proceedings. With the initial jurisdiction provision of the TVPRA taking effect, UACs
in removal proceedings should now file their I-589 with USCIS. Those UACs in Immigration
Court intending to file for asylum will be provided by ICE with “Instruction sheet for an
unaccompanied alien child in immigration court to submit an I-589 asylum application to
USCIS” (“UAC Instruction Sheet”) (attached).

   III.    Field Guidance

This guidance focuses on the Nebraska Service Center’s (NSC) handling of I-589s filed by
UACs in removal proceedings. UACs who, prior to implementation of the TVPRA provision on
initial jurisdiction, had the ability to affirmatively file with USCIS are not the focus of this
guidance. UACs who are not in removal proceedings should continue to affirmatively file for
asylum with USCIS by sending an I-589 to the Service Center listed for their location on the I-
589 Instructions. The Service Center should follow standard procedures for reviewing and
accepting such filings.

NSC will receive all I-589s filed by UACs in removal proceedings. The UAC Instruction Sheet
directs UACs to file the I-589 with NSC. The outer envelope of the filing should be addressed
with the heading “UAC I-589.” Additionally, the UAC Instruction Sheet directs the UAC to
submit a copy of the UAC Instruction Sheet with the I-589.

USCIS typically does not have jurisdiction to accept the filing of an I-589 filed by an applicant
in removal proceedings before an immigration judge. Because section 235(d)(7)(B) of the
TVPRA places initial jurisdiction of asylum applications with USCIS, even for those UACs in
removal proceedings, NSC should accept the asylum applications of UACs in removal
proceedings. Accordingly, NSC should accept the asylum application of an individual in
removal proceedings if:
       (1) the date of birth listed on the Form I-589 indicates that applicant is under 18 at the
           time of filing with USCIS; or
       (2) the applicant has submitted a copy of the UAC Instruction Sheet with the I-589,
           regardless of any other evidence of the applicant’s age at the time of filing.
        Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 9 of 22
Statutory Change Affecting Service Center Operations’ Procedures for Accepting Forms I-589
Filed by Unaccompanied Alien Children
Page 3

NSC should otherwise follow normal procedures to verify that the filing is complete and to
process the case filing. 2 This means that NSC should continue to reject I-589 applications for
lack of jurisdiction where the applicant is in removal proceedings, is 18 or over at the time of
filing, and has not submitted the UAC Instruction Sheet.

At the time of receipt of a UAC’s application, NSC should verify that the UAC is in removal
proceedings by checking the EOIR screen. NSC personnel should not consider the date on
which the removal proceedings commenced, even though initial jurisdiction of new asylum
applications applies only to those applications filed on or after March 23, 2009. This is because
USCIS may also have initial jurisdiction over the asylum application of an individual who was in
pending proceedings as of December 23, 2008, including individuals in pending proceedings
who later indicate an intent to apply for asylum. If the EOIR screen does not indicate that the
individual is in removal proceedings, the case should be handled like an affirmative application.

In cases where an I-589 is filed by a UAC in removal proceedings, the NSC should enter the
special group code “PRL” (formerly “parole,” presently defensive unaccompanied child) into
RAPS on the Case Entry screen (I-589). 3 Since this special group code is no longer in use for
new filings, it is now being converted to refer to UACs in removal proceedings. This special
group code serves the purpose of removing the case from the automatic scheduler, so that the
Asylum Office can determine whether special arrangements for the interview location need to be
arranged.

The NSC should reject an I-589 filing due to lack of jurisdiction if the applicant is in removal
proceedings, does not include the UAC Instruction Sheet, and is 18 years of age or more. The
NSC should document this reasoning in the rejection notice sent to the applicant.

An A-file will already exist for UAC applicants who file for asylum with USCIS and who are
concurrently in removal proceedings. The NSC will create a T-file and transfer the file to the
Asylum Office. Additionally, RAPS will automatically initiate the A-file transfer request from
the ICE Office of Chief Counsel to the Asylum Office. ICE may contact the Asylum Office to
confirm that the file is being transferred due to the applicant being a UAC.

The NSC should designate a point of contact and backup point of contact for issues related to
this memorandum. The name of the point of contact and backup should be provided to HQ-
SCOPS and HQASM (Chief of Operations) within one week after issuance of this memo.

If you have any questions concerning the guidance contained in this memorandum, please
contact your supervisor, who can forward your inquiry to Headquarters Service Center
Operations.

2
  The question as to whether the applicant is in fact a UAC will be examined again at the time of the Asylum Office
interview.
3
  Note that the memo “Implementation of Statutory Change Providing USCIS with Initial Jurisdiction over Asylum
Applications Filed by Unaccompanied Alien Children” issued by Asylum Division Chief Joseph E. Langlois on
March 25, 2009 indicated that the special group code “KRD” would be used for these cases in RAPS. A directive
has been issued to all Asylum Offices to correct the reference to “PRL.”
       Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 10 of 22
Statutory Change Affecting Service Center Operations’ Procedures for Accepting Forms I-589
Filed by Unaccompanied Alien Children
Page 4


Attachments (5)
      1. DHS UAC Instruction Sheet (internal use only).
      2. USCIS Update: USCIS Initiates Procedures for Unaccompanied Children Seeking
         Asylum. March 25, 2009.
      3. USCIS Questions and Answers: USCIS Initiates Procedures for Unaccompanied
         Children Seeking Asylum. March 25, 2009.
      4. Joseph E. Langlois, Chief, Asylum Division. Memorandum Implementation of
         Statutory Change Providing USCIS with Initial Jurisdiction over Asylum Applications
         Filed by Unaccompanied Alien Children. March 25, 2009.
      5. Joseph E. Langlois, Chief, Asylum Division. Memorandum Special Group Code for
         Unaccompanied Alien Children Defensive Asylum Filings Changed To “PRL.” April
         2, 2009.
        Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 11 of 22
                                                                                          Office of Communications




USCIS Update                                                                              March 25, 2009

   USCIS Initiates Procedures for Unaccompanied Children Seeking Asylum
         New Law Allows Children in Removal Proceedings to Begin
                 Asylum Process in a Non-Adversarial Setting
WASHINGTON—U.S. Citizenship and Immigration Services (USCIS) today announced it is now
responsible for initial adjudication of applications for asylum from *Unaccompanied Alien Children.
Some of these children previously would have been required to file for asylum in immigration court with
the Executive Office for Immigration Review in the Department of Justice.

The new procedures were created to carry out the William Wilberforce Trafficking Victims Protection
Reauthorization Act of 2008 (TVPRA). Under one of the provisions of the TVPRA, these unaccompanied
children, who have been issued a Notice to Appear in immigration court, will now file their initial
application for asylum with USCIS. The TVPRA also provides an opportunity for unaccompanied
children, who did not previously file for asylum with USCIS and, who either have a pending claim in
immigration court, on appeal to the Board of Immigration Appeals, or in federal court, to have their
asylum claim heard and adjudicated by a USCIS asylum officer in a non-adversarial setting.

Further details on the asylum-related provisions of the TVPRA to protect unaccompanied children are in
the accompanying USCIS Questions and Answers document. For more information about USCIS’
Asylum Division, please visit www.uscis.gov/asylum.

* An Unaccompanied Alien Child (UAC) is a legal term referring to a child who: has no lawful immigration status
in the United States; has not attained 18 years of age; and has no parent or legal guardian in the United States, or
for whom no parent or legal guardian in the United States is available to provide care and physical custody.


                                                     – USCIS –
        Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page
                                                            Office of 12 of 22
                                                                      Communications




Questions and Answers                                                              March 25 2009

  USCIS Initiates Procedures for Unaccompanied Children Seeking Asylum
         New Law Allows Children in Removal Proceedings to Begin
                 Asylum Process in a Non-Adversarial Setting
Introduction

U.S. Citizenship and Immigration Services (USCIS) is now responsible for initial adjudication of
applications for asylum from Unaccompanied Alien Children, (UAC). The new procedures were created
to carry out the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008
(TVPRA). The TVPRA provides USCIS with initial jurisdiction over any asylum applications filed by
unaccompanied children.

Background

On Dec. 23, 2008, former President Bush signed into law TVPRA, Public Law 110-457. The provisions
of the TVPRA that apply to unaccompanied alien children took effect on March 23, 2009. Under one of
these provisions, unaccompanied alien children who have been issued a Notice to Appear in immigration
court will now file their initial application for asylum with USCIS. The TVPRA also provides an
opportunity for unaccompanied alien children, who did not previously file for asylum with USCIS and
who have a pending claim in immigration court, on appeal to the Board of Immigration Appeals, or in
federal court, to have their asylum claim heard and adjudicated by a USCIS Asylum Officer in a non-
adversarial setting.

In addition, the TVPRA makes the following changes that affect UACs applying for asylum:
    1. The Immigration and Nationality Act (INA) is amended so that the one-year filing deadline and
         any safe third country agreements do not apply to UACs.
    2. The Department of Health and Human Services (HHS) shall ensure pro bono counsel, to the
         greatest extent practicable and consistent with section 292 of the INA, for all UACs who either
         are or have been in its custody or in DHS custody.
    3. HHS is authorized to appoint independent child advocates for child trafficking victims and other
         vulnerable unaccompanied alien children.

Questions and Answers

Q. Who is an Unaccompanied Alien Child, (UAC)?
A. An Unaccompanied Alien Child (UAC) is a legal term referring to a child who: has no lawful
immigration status in the United States; has not attained 18 years of age; and has no parent or legal
guardian in the United States, or for whom no parent or legal guardian in the United States is available to
provide care and physical custody.

Q. Who is affected by the new procedures for UACs?
A. The new procedures for filing the asylum application apply to a UAC, who has been issued a Notice to
Appear in immigration court. These new procedures do not apply to accompanied children or to UACs
who were not issued a Notice to Appear in immigration court.
        Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 13 of 22



Q. I was in custody with the Office of Refugee Resettlement (ORR), and was released to a relative.
Am I still unaccompanied?
A. This depends on whether your relative is a legal guardian such that you are accompanied. DHS will
make the determination as to whether USCIS has jurisdiction of your case because you are a UAC.

Q. I am a UAC and I wish to apply for asylum; however, I was not issued a Notice to Appear in
immigration court. Where do I apply?
A. If you are a UAC who was not issued a Notice to Appear in immigration court and you wish to apply
for asylum, you can file an asylum application with USCIS. You should follow the general instructions
for asylum applicants not in proceedings in immigration court, in the Application for Asylum and
Withholding of Removal, Form I-589, available at www.uscis.gov/forms.

Q. I am a UAC who was issued a Notice to Appear in immigration court. I have not previously filed
for asylum. Can I file directly with USCIS or do I have to wait until my hearing date in
immigration court?
A: At your hearing in immigration court, inform the immigration judge and the Immigration and Customs
Enforcement (ICE) trial attorney that you intend to file for asylum. Once you receive the asylum
instruction package from the ICE trial attorney, file your asylum application directly with USCIS. The
instruction package includes a cover sheet that you are requested to submit to USCIS with your asylum
application, so it is best to file for asylum after you have received the instruction package at your hearing
in immigration court. The ICE trial attorney may recommend to the immigration judge to continue your
case to allow you time to submit your application.

Q. I was a UAC when I was placed in removal proceedings, but am no longer a UAC. I want to file
for asylum. Where do I file?
A: You must file your asylum application in immigration court. Since you are not a UAC at the time of
filing your asylum application and you are in removal proceedings, USCIS does not have initial
jurisdiction over your claim.

Q. I am in removal proceedings and filed an Application for Asylum and Withholding of Removal,
Form I-589, with USCIS, according to the instructions provided by ICE. Will ICE and the
immigration judge know I applied for asylum?
A: After you have received the instruction packet and filed for asylum with USCIS, you must appear at
any hearings scheduled in immigration court. At your next hearing in immigration court, you may be
required to provide a copy of your USCIS receipt notice to the ICE trial attorney.

Q. If I was issued a Notice to Appear and then applied for asylum with USCIS, do I still have to
appear in immigration court?
A: Yes. Even while pursuing the asylum claim, you must appear in immigration court if you have a
hearing scheduled. At the hearing, ICE may again seek to continue your case to allow USCIS to
adjudicate your asylum application.

Q. What happens if I am in removal proceedings and I do not file an Application for Asylum and
Withholding of Removal, Form I-589, with USCIS?
A: If you indicated that you wished to apply for asylum and you fail to file an Application for Asylum and
Withholding of Removal, Form I-589, USCIS cannot adjudicate your asylum application and the
immigration judge may proceed with your removal proceedings.

Q. I am a UAC and my asylum application is currently pending in immigration court, is on appeal
before the Board of Immigration Appeals, or is on review with a federal court. May I request that
USCIS adjudicate my asylum application?
A: USCIS also has initial jurisdiction over asylum applications filed by UACs with pending claims in
immigration court, with a case on appeal before the Board of Immigration Appeals, or with a petition for
        Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 14 of 22



review with a federal court. If your case is pending in any of these places and you did not file for asylum
with USCIS, your concerns should be raised in the context of those pending proceedings.

Q. I already filed for asylum with USCIS and my case was referred to immigration court. Can I
now file again with USCIS?
A: No. You cannot re-file with USCIS if your case, which is pending or on appeal, began as an asylum
adjudication with USCIS. You already had your initial opportunity to have your asylum claim heard by
USCIS.

Q. What do I do if I was released from an ORR facility or my address otherwise changed?
A: If you change your address after filing a Form I-589 application, you must:
       1. Submit a Form AR-11 (Alien’s Change of Address Card) to USCIS; and
       2. Submit a Form EOIR-33/IC (Alien’s Change of Address Form/Immigration Court) to EOIR.

If the forms are not included in the asylum instruction packet you received from ICE, they are available
on the Web at www.uscis.gov/forms or www.usdoj.gov/eoir.

Q. I am currently in ORR custody. Are the procedures any different for me?
A: The procedures for filing for asylum are the same. Additionally, you may wish to ask your ORR
Division of Unaccompanied Children’s Services Field Coordinator or Project Officer for a copy of your
ORR Interim Placement Authorization Form, to submit it with your Application for Asylum and
Withholding of Removal, Form I-589 as proof of UAC status. ORR will coordinate with the local asylum
office, should any interview-related issues arise. For more information on ORR’s general implementation
of the TVPRA, please see ORR’s website at www.acf.hhs.gov/programs/orr.


                                                – USCIS –
        Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 15 of 22
                                                                       U.S. Citizenship and Immigration Services
                                                                       Asylum Division
                                                                       Washington, DC 20529-2100




March 25, 2009                                                         HQRAIO 120/12a

Memorandum
TO:         All Asylum Office Staff

FROM:       Joseph E. Langlois /s/
            Chief, USCIS Asylum Division

SUBJECT: Implementation of Statutory Change Providing USCIS with Initial Jurisdiction over
         Asylum Applications Filed by Unaccompanied Alien Children

   I.      Purpose

This memorandum provides notification and guidance to the USCIS Asylum Offices regarding
the “initial jurisdiction” provision of the William Wilberforce Trafficking Victims Protection
Reauthorization Act of 2008 (TVPRA), Public Law 110-457, which was signed into law on
December 23, 2008 and became effective 90 days thereafter, on March 23, 2009.

The implementing procedures discussed herein have been established in consultation with
Immigration and Customs Enforcement (ICE) and the Executive Office for Immigration Review
(EOIR) based on a joint understanding. These procedures will be incorporated into the
Affirmative Asylum Procedures Manual, though potentially following modification upon
monitoring and evaluation. Federal regulations will ultimately be promulgated in order to reflect
the procedures established for USCIS initial jurisdiction.

This guidance should be reviewed at each Asylum Office’s next training.
       Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 16 of 22
Implementation of Statutory Change Providing USCIS With Initial Jurisdiction over Asylum
Applications Filed by Unaccompanied Alien Children
Page 2

       II.      Background

The TVPRA makes a number of changes that affect unaccompanied alien children (UACs) 1 who
file for asylum. Among the statutory changes, section 235(d)(7)(B) of the TVPRA provides
asylum officers with “initial jurisdiction over any asylum application filed by” a UAC. This
means that UACs will have an opportunity to file for asylum with USCIS, even if the UAC has
been issued a Notice to Appear (NTA). This initial jurisdiction provision is effective on March
23, 2009. It applies to all UACs who file for asylum on or after March 23, 2009, as well as to the
asylum claims filed by UACs with pending proceedings in Immigration Court or cases on appeal
to the Board of Immigration Appeals (BIA) or on petition for review in federal court (see
attached USCIS News Release and USCIS Fact Sheet for more information).

UACs who are apprehended by Customs and Border Protection, ICE, or another federal entity
must be placed into the custody of the Office of Refugee Resettlement (ORR) within the U.S.
Department of Health and Human Services within 48 or 72 hours. See TVPRA §§ 235(a)(4);
235(b)(3). Those UACs are generally issued an NTA before an Immigration Judge of EOIR,
within the U.S. Department of Justice (DOJ), for removal proceedings under section 240 of the
Immigration and Nationality Act. During removal proceedings, a UAC may request asylum.
Until the TVPRA’s initial jurisdiction provision went into effect, such UACs defensively filed
their Form I-589 applications for asylum with the Immigration Court in removal proceedings.
With the initial jurisdiction provision of the TVPRA taking effect, UACs in removal proceedings
will now file their Form I-589 application with USCIS. ICE will provide those UACs in
Immigration Court intending to file for asylum with “Instructions for an unaccompanied alien
child in immigration court to submit a Form I-589 asylum application to USCIS” (“UAC
Instruction Sheet”) (attached). The anticipated process is that ICE will request a continuance to
provide time for the UAC to file the Form I-589 with USCIS and have the asylum case
adjudicated. There may be cases, however, that are administratively closed or terminated
without prejudice.

The Asylum Offices may encounter filings from UACs in a number of different procedural
postures.
   1. A UAC who has never been in removal proceedings may affirmatively file for asylum
       under pre-existing procedures.
   2. A UAC may be placed in removal proceedings in Immigration Court on or after March
       23, 2009, and seek to file for asylum.



1
    As defined at 6 U.S.C. § 279(g)(2), an unaccompanied alien child means:
      a child who—
           (A) has no lawful immigration status in the United States;
           (B) has not attained 18 years of age; and
           (C) with respect to whom—
                    (i) there is no parent or legal guardian in the United States; or
                    (ii) no parent or legal guardian in the United States is available to provide care and
                          physical custody.
       Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 17 of 22
Implementation of Statutory Change Providing USCIS With Initial Jurisdiction over Asylum
Applications Filed by Unaccompanied Alien Children
Page 3

   3. A UAC whose case was referred to Immigration Court after having been affirmatively
      adjudicated by USCIS may not re-file with USCIS, as USCIS already had initial
      jurisdiction of the case.
   4. A UAC in pending removal proceedings, with a case on appeal to the BIA, or with a
      petition for review in federal court as of December 23, 2008, who has never submitted a
      Form I-589, may file for asylum with USCIS.
   5. For an individual in pending removal proceedings, with a case on appeal to the BIA, or
      with a petition for review in federal court as of December 23, 2008, who has previously
      submitted a Form I-589 while a UAC, USCIS may have initial jurisdiction.

For scenario #2, concerning a UAC placed in removal proceedings on or after March 23, 2009,
ICE will provide UACs intending to file for asylum with the UAC Instruction Sheet. The
interpretation of and procedures concerning scenarios #4 and #5 are still under development.
The litigating authority before EOIR or the federal courts may provide UACs in scenarios #4 and
#5 with the UAC Instruction Sheet if it is determined that USCIS should have initial
jurisdiction. Where there is a pre-existing Form I-589, the existing Form I-589 should be
transferred to USCIS. Such cases would then be processed according to standards for processing
new filings by UACs in removal proceedings, discussed below.

   III.    Field Guidance

This guidance focuses on the Asylum Offices’ handling of I-589s by UACs in removal
proceedings who are filing pursuant to the TVPRA.

   A. Location of UAC filings with USCIS

The UAC Instruction Sheet communicates a new requirement for UACs to file the Form I-589
with the Nebraska Service Center (NSC). The outer envelope of the filing should be addressed
with the heading “UAC I-589.” In extenuating circumstances where expeditious processing is
required, the Director of the local Asylum Office may consent to the UAC filing the Form I-589
application directly with the Asylum Office. Pre-existing guidance in the Affirmative Asylum
Procedures Manual should inform the Director’s decision as to whether to accept the direct
filing, rather than have the applicant file with the NSC. Additionally, with regard to whether to
accept the direct filing, the Director may consider whether the UAC continues to be in ORR
custody as a factor meriting expeditious processing.

   B. Documentation in RAPS to indicate the applicant is a UAC

At the time of receipt of a UAC’s Form I-589 application, the NSC will verify whether the UAC
is in removal proceedings. In such cases, the NSC will enter the special group code “KRD”
(formerly Guam Kurd – presently defensive unaccompanied child) into the Refugees, Asylum
and Parole System (RAPS). While this special group code was formerly utilized to refer to
Guam Kurds, as it is no longer in use for new filings, it is now being converted to refer to UACs
in removal proceedings. This special group code serves the purpose of taking the case off of the
automatic scheduler, so that the Asylum Office can determine whether special arrangements for
       Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 18 of 22
Implementation of Statutory Change Providing USCIS With Initial Jurisdiction over Asylum
Applications Filed by Unaccompanied Alien Children
Page 4

the interview location need to be arranged. Additionally, the Asylum Office will have access to
a weekly report of all minor principal applicants, which will differentiate those UACs who are in
removal proceedings (i.e., in the special group KRD) from other minor principal applicants.

    C. Determination as to whether the applicant is a UAC

USCIS typically does not have jurisdiction to accept the filing of a Form I-589 filed by an
applicant in removal proceedings. Because section 235(d)(7)(B) of the TVPRA places initial
jurisdiction of asylum applications filed by UACs with USCIS, even for those UACs in removal
proceedings, USCIS will need to determine whether an applicant in removal proceedings is a
UAC at the time of filing such that USCIS has initial jurisdiction. The NSC, as the entity where
most UACs will file, will make an initial determination as to jurisdiction. It will accept the filing
of an applicant in removal proceedings where the filing includes the UAC Instruction Sheet
indicating that the applicant is a UAC. The NSC will also accept the filing of an individual
under 18 years of age and in removal proceedings, even if there is no UAC Instruction Sheet
included in the filing. 2 Cases of UACs in removal proceedings will be entered into RAPS with
the special group code KRD. For individuals in removal proceedings who are over 18 years of
age and who do not submit a UAC Instruction Sheet, the Service Centers will follow existing
procedures.

The Asylum Offices play an important role in determining whether the applicant is a UAC such
that USCIS properly has jurisdiction. Where the Asylum Office receives a direct filing from an
applicant in removal proceedings, it must make the determination that the applicant is a UAC.
Even where the NSC accepts the filing, the Asylum Office at the time of interview should
evaluate whether the applicant was a UAC at the time of filing.

Inclusion of the UAC Instruction Sheet in the filing should serve as evidence that the applicant is
a UAC. Nonetheless, at the time of direct filing or of interview, the Asylum Office may need to
review other factors to determine whether the applicant is a UAC. For instance, while the
applicant may have been a UAC at the time of receiving the UAC Instruction Sheet from ICE,
the applicant must be a UAC at the time of filing the Form I-589 in order for USCIS to have
initial jurisdiction.

             1. Age

The Asylum Office should confirm that the applicant was under 18 years of age at the time of
filing the Form I-589. Where the file includes a Form I-213, the apprehending agent’s notation
of the date of birth, this serves to indicate the age that the applicant claimed to be at the time of
apprehension. Where there is evidence that the applicant was in ORR custody, this also indicates
that the applicant was under 18, at least at the time of apprehension. Some applicants may
include the ORR Interim Placement Authorization document with their filing. Unless there is
clear, contradictory evidence in the file, jurisdiction should not be refused on the basis of age.

2
 For purposes of accepting a filing under these procedures, the NSC will use the date of birth listed on the Form I-
589.
       Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 19 of 22
Implementation of Statutory Change Providing USCIS With Initial Jurisdiction over Asylum
Applications Filed by Unaccompanied Alien Children
Page 5


           2. Unaccompanied Status

The Asylum Office should also confirm that the applicant was unaccompanied at the time of
filing the Form I-589. Where, at the time of filing, the applicant has no parent or legal guardian
in the U.S. who is available to provide care and physical custody, the applicant is
unaccompanied. See 6. U.S.C. § 279. See also Joseph E. Langlois, Asylum Division Chief,
USCIS. Updated Procedures for Minor Principal Applicant Claims, Including Changes to
RAPS, Memorandum for Asylum Office Directors, etc. (Washington, DC: 14 August 2007), at 5.
Legal guardianship refers to a formal (legal/judicial) arrangement. A child is unaccompanied
even if he or she is in the informal care and physical custody of other adults, including family
members. For instance, if a UAC is released from ORR custody to a sponsor who is not a parent
or legal guardian, the child continues to be unaccompanied.

   D. Transfer of file

An A-file will already exist for UAC applicants for asylum with USCIS who are concurrently in
removal proceedings. The NSC will create a T-file and transfer the file to the Asylum Office.
Additionally, RAPS will automatically initiate the A-file transfer request from the ICE Office of
Chief Counsel to the Asylum Office. ICE may contact the Asylum Office to confirm that the file
is being transferred due to the applicant being a UAC.

   E. Scheduling of UAC interviews

The Asylum Office will manually schedule special group KRD applicants for interview, based
on the weekly minor principal applicant report. While manually scheduling interviews for those
UACs in ORR custody, the Asylum Office should suppress the mailing of the interview notice
and instead send a manually generated notice to inform the UAC of the appropriate interview
location. This will permit the Asylum Office to determine the optimal interview location for
UACs in ORR custody, as further discussed below. The Asylum Office should not schedule an
applicant for interview until the A-file has been received.

Arranging for interviews of UACs in removal proceedings may take time, either due to arranging
for an interview in a circuit ride location or in an alternate location. Interview scheduling should
be done as expeditiously as possible for UACs, particularly for those who are in ORR custody at
the time of filing. Additionally, for UACs in removal proceedings, the Asylum Office should
attempt to schedule the asylum interview to occur prior to the next scheduled hearing date in
Immigration Court.

   F. Interview locations

Most UACs can be scheduled for interview at an Asylum Office or a pre-existing circuit ride
location. Special arrangements may need to be made for certain UACs in ORR custody. While
ORR is responsible for transportation of UACs in their custody to the asylum interview, it may
be necessary for the Asylum Office to arrange for a new circuit ride location to interview those
       Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 20 of 22
Implementation of Statutory Change Providing USCIS With Initial Jurisdiction over Asylum
Applications Filed by Unaccompanied Alien Children
Page 6

UACs in ORR facilities not located within an hour of a current interview location (see attached
map). Those ORR facilities for which special arrangements for a new USCIS interview location
may need to be made include: Harlingen, TX; Corpus Christi, TX; San Antonio, TX; and
Vincennes, IN. Additionally, while the general preference is for the interview to occur in a
USCIS office, we recommend that those UACs in an ORR secure facility be interviewed at the
secure facility, in order for proper security arrangements to be in place. Contact information for
ORR’s Division of Unaccompanied Children’s Services and its facilities will be posted on the
Asylum Virtual Library.

   G. Interpreters

The Asylum Division is able to provide telephonic interpreters for those UACs in ORR custody
who cannot fulfill the general requirement under 8 C.F.R. § 208.9(g) to provide an interpreter for
the asylum interview. The Asylum Office should follow standard procedures for arranging for
telephonic interpretation. If any issues or questions arise, contact the Headquarters Asylum point
of contact for the interpreter contract.

   H. Handling of case upon entry of final decision

Where the Asylum Office decides to grant asylum to a UAC in removal proceedings, standard
grant procedures are followed. The Asylum Office will serve the grant on the applicant and
place a copy of the grant letter in the file, per standard procedures. Additionally, the Asylum
Office UAC point of contact (see below) should contact the local ICE Office of Chief Counsel in
order to alert them to the nature of the decision, so that ICE can move the Immigration Court to
terminate proceedings.

Where the Asylum Office decides that a UAC in removal proceedings is not eligible for a grant
of asylum, case processing will depend on the individual’s procedural posture before EOIR. The
Asylum Office should coordinate with ICE for the transfer of the A-file to ICE.
    1. If the UAC’s removal proceedings are still pending, due to the hearing date having been
        continued for good cause pending USCIS adjudication of the asylum claim, the Asylum
        Office will be unable to issue an NTA, as an active NTA already exists. The Asylum
        Office should proceed in issuing a referral notice, but not issue an NTA.
    2. If the UAC’s removal proceedings are still pending, due to the case having been
        administratively closed pending USCIS adjudication of the asylum claim, the Asylum
        Office should proceed in issuing a referral notice, but not issue an NTA.
    3. If the UAC’s removal proceedings were terminated without prejudice pending
        adjudication by USCIS of the asylum claim, standard referral procedures should be
        followed by the Asylum Office, including issuance of the NTA.

Until further notice, the Asylum Office will not serve a court packet on the Immigration Court
for those UACs whom the Asylum Office refers for whom there is an active NTA (i.e., scenarios
#1 and 2 above). Nonetheless, the Asylum Office should prepare the court packet and the A-file
as usual. After the file has been transferred to Immigration Court, ICE will serve court packet on
       Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 21 of 22
Implementation of Statutory Change Providing USCIS With Initial Jurisdiction over Asylum
Applications Filed by Unaccompanied Alien Children
Page 7

the Immigration Court. Additionally, the Asylum Office should ensure that a copy of the CSTA
screen in RAPS is attached to the outside of the A-file before transferring it to ICE.

   I. UAC points of contact for each office

Each Asylum Office should designate a UAC point of contact (POC). This person will be
responsible for interacting with local ICE Office of Chief Counsel, local EOIR Immigration
Court staff, and ORR DUCS staff. The POC may also manage the interview scheduling process
for the Asylum Office’s UAC cases.

We recommend that the POC coordinate with the local ICE Office of Chief Counsel to inform
ICE of the UAC’s asylum application, to arrange for ICE to forward the A-file to the Asylum
Office, and to verify whether the UAC’s case is continued, administratively closed, or terminated
pending the asylum interview. Following the entry of a decision, the Asylum Office UAC POC
should contact ICE to alert them to the decision and to arrange for transfer of the file, where
necessary.

Additionally, the Asylum Office UAC POC may need to coordinate with the Asylum Office
POC for clock issues in order to interact with EOIR to resolve any asylum clock issues that arise.

If you have any questions concerning the guidance contained in this memorandum, please
contact Mary Margaret Stone at 202-272-1651.

Attachments (4):
      1. DHS UAC Instruction Sheet (internal use only).
      2. USCIS Update: USCIS Initiates Procedures for Unaccompanied Alien Children in
         Removal Proceedings Seeking Asylum (March 25, 2009).
      3. USCIS Questions and Answers: USCIS Initiates Procedures for Unaccompanied
         Alien Children in Removal Proceedings Seeking Asylum (March 25, 2009).
      4. Map of current ORR DUCS facilities and USCIS asylum interview locations (internal
         use only).
       Case 8:19-cv-01944-GJH Document 91-7 Filed 12/20/19 Page 22 of 22
                                                                       U.S. Citizenship and Immigration Services
                                                                       Asylum Division
                                                                       Washington, DC 20529-2100




April 2, 2009                                                         HQRAIO 120/12a

Memorandum
TO:         All Asylum Office Staff

FROM:       Joseph E. Langlois /s/
            Chief, USCIS Asylum Division

SUBJECT: Special Group Code for Unaccompanied Alien Children Defensive Asylum Filings
         Changed To “PRL”

This memorandum provides to the USCIS Asylum Offices a change to the March 25, 2009,
memorandum Implementation of Statutory Change Providing USCIS with Initial Jurisdiction
over Asylum Applications Filed by Unaccompanied Alien Children regarding the special group
code the Nebraska Service Center (NSC) will use to identify unaccompanied alien children
(UAC) in removal proceedings who have filed for affirmative asylum.

Section III of the memo states that at the time of receipt of a UAC’s Form I-589 application, the
NSC will verify whether the UAC is in removal proceedings. In such cases, the NSC will enter
the special group code “KRD” into the Refugees, Asylum and Parole System (RAPS). Testing
has indicated that code “KRD” does not fulfill the case processing needs of the Asylum Division,
therefore all affirmative asylum applications filed by UACs in removal proceedings will instead
be identified by special group code “PRL” (formerly “parole,” presently defensive
unaccompanied child).

If you have any questions concerning the guidance contained in this memorandum, please
contact the Asylum Division’s Chief of Operations.
